DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 
Status of the Claims
	The amendment filed on 03/03/2022 has been entered. Claim 1 has been amended. Thus, Claims 1-3 and 6-7 are currently pending and are under examination.

Withdrawn Rejection
	Claim 1 has been amended to recite that the addition reaction takes place in both the bubble column and the external down-corner. Prior art of record fails to teach or suggest the claim as currently amended (see Reasons for Allowance set forth below). Accordingly, the 103 rejection over Patent number JP4964717(B2) in view of Orejas has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references, Patent number JP4964717(B2) (JP’717) and Orejas (Orejas, J. A. “Modelling and simulation of a bubble-column reactor with external loop: Application to the direct chlorination of ethylene” Chemical Engineering Science 54 (1999) 5299-5309), and their teachings have been made of record. J
JP’717 teaches chlorination of vinyl chloride to 1,1,2-trichloroethane but fails to teach the use of the claimed gas-lift type of bubble column. Orejas teaches the use of gas-lift type bubble column with external recirculation loop (equivalent to the claimed external down-corner) in the chlorination process and that the reaction is conducted in the bubble column but fails to teach or suggest that the chlorination reaction takes place in the external recirculation loop (or external down-corner) as instantly amended claim. Hence, a skilled artisan would not have been motivated to use the combination of JP’717 and Orejas to arrive at the instantly claimed process for producing 1,1,2-trichloroethane.
Furthermore, the examiner also cites Patent application publication numbers US2008/0125613A1 and US2005/0177011A1. Both of these references teach the use of reactors comprising gas-lift type bubble column with external circulation loop in the process for chlorinating ethylene to 1,2-dichloroethane. These references teach conducting the reaction in one loop but fail to teach or suggest conduction the chlorination reaction in the external circulation loop.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-3 and 6-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622